USDC IN/ND case 1:20-cv-00403-HAB-SLC document 1 filed 11/11/20 page 1 of 4


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             FORT WAYNE DIVISION

CARRIE A. CANSLER                  )
                                   )
                      Plaintiff,   )
                                   )
v.                                 )                 CAUSE NO.
                                   )
PEOPLEREADY, INC., (A wholly-owned )
subsidiary of TrueBlue, Inc.),     )
                                   )
                      Defendant.   )

                                       COMPLAINT

     Plaintiff alleges against Defendant that:

        1. The Plaintiff, Carrie A. Cansler, is a resident of Allen County in the state of Indiana.

            Plaintiff filed a Charge of Discrimination with the Equal Employment Opportunity

            Commission, No. 470-2020-00894 on or about December 10, 2019, a copy of

            which is attached hereto and made apart hereof as Exhibit A. The EEOC issued a

            Notice of Right to Sue on or about August 13, 2020 (Exhibit B). This Complaint

            has been filed within ninety (90) days after receipt thereof.

        2. The Defendant PeopleReady, Inc., is a wholly-owned subsidiary of TrueBlue, Inc.

            PeopleReady is in the business of finding employment for temporary workers and

            dispatching them to a variety of customers in various industries. PeopleReady

            Inc., is locally located at 3968 West Jefferson Blvd., Fort Wayne, Indiana 46804;

            it’s Registered Agent is Corporation Service Company whose address is 135 North

            Pennsylvania Street, Suite 1610, Indianapolis, Indiana 46204; its corporate

            headquarters is believed to be at 1015 A Street, Tacoma, Washington, 98402.

                                                 1
USDC IN/ND case 1:20-cv-00403-HAB-SLC document 1 filed 11/11/20 page 2 of 4


           PeopleReady is an “employer” for purposes of Title VII of the Civil Rights Act of

           1964, 42 U.S.C. § 2000(e) et seq., (“Title VII”).

        3. Plaintiff Carrie A. Cansler, a female, was employed by/through Defendant

           PeopleReady, Inc., from about March 5, 2019 to around June 25, 2019 at which

           time she was constructively discharged because the conditions of the sexual

           harassment/hostile work environment making her job so hellish that she had no

           other choice but to resign.

        4. Plaintiff experienced a sexually hostile work environment from a co-employee with

           whom she carpooled as set forth in the factual allegations contained in her Charge

           of Discrimination No. 470-2020-00894. The offending employee made sexually

           suggestive verbal comments that were inappropriate, including commenting about

           her “boobs/titties”, and asking whether her piercings made her good at “sucking d-

           -k” and he hugged the Plaintiff to which she objected because it made her feel

           uncomfortable and violated her person space. He also would stare at the Plaintiff

           inappropriately and would constantly try to make “sexual” conversation with the

           Plaintiff.   Plaintiff complained to PeopleReady which did nothing to correct or

           remedy the situation -- other than stop Plaintiff from working.

        5. Plaintiff complained but the offending/harassing employee received no discipline

           or punishment, and the offending employee continued to be assigned to the same

           employer (P&G) as the Plaintiff. In fact, Plaintiff stopped being assigned to P&G

           by the Defendant, and overall, her job assignments were decreased such that she

           was constructively discharged by the Defendant.


                                            2
USDC IN/ND case 1:20-cv-00403-HAB-SLC document 1 filed 11/11/20 page 3 of 4


           6. Plaintiff complained to her Supervisor at P&G, and that Supervisor told her to go

               to PeopleReady.            Plaintiff did complain to management personnel at

               PeopleReady, and PeopleReady, in effect, punished her by not allowing her to ride

               with the offending employee and by not hiring her anymore for temporary work --

               PeopleReady retaliated against the Plaintiff by stopping giving her jobs. On the

               other hand, PeopleReady let the offending employee to continue to work. Plaintiff

               last worked for PeopleReady in late June or early July 2019.

           7. The actions of PeopleReady were intentional and in reckless disregard of Plaintiff’s

               federally protected civil rights under Title VII.

           8. As a result of the hostile work environment and sexual harassment, Plaintiff lost

               her job and job-related benefits including income; Plaintiff was retaliated against

               and treated differently than the similarly situated male who harassed her in that he

               was allowed to keep his jobs with PeopleReady, but Plaintiff was told that she could

               no longer ride with the offending employee and she was not given jobs at

               PeopleReady.

           9. Plaintiff requests compensatory damages for mental anguish, emotional distress,

               financial distress, humiliation, embarrassment, and other damages and injuries.

               Plaintiff also seeks punitive damages against Defendant.

       WHEREFORE, Plaintiff, prays for judgment against the Defendant, for backpay, front pay,

compensatory damages, punitive damages, reasonable attorney’s fees and costs, and for all other

just and proper relief in the premises.




                                                 3
USDC IN/ND case 1:20-cv-00403-HAB-SLC document 1 filed 11/11/20 page 4 of 4


                                       JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury in this action.


                                                    Respectfully submitted,

                                                    CHRISTOPHER C. MYERS & ASSOCIATES

                                                    /s/ Christopher C. Myers
                                                    Christopher C. Myers, #10043-02
                                                    809 South Calhoun Street, Suite 400
                                                    Fort Wayne, IN 46802
                                                    Telephone: (260) 424-0600
                                                    Facsimile: (260) 424-0712
                                                    Email: cmyers@myers-law.com;




                                                4
